SEABURY, J.
The plaintiff, an infant, brings this action through his guardian ad litem to recover the amount of a deposit made with the defendant. For a defense the defendant alleged that the deposit was in fact made by Giuseppe Aidala, who represented himself to be Rosario Aidala, in which name the account was kept, and that such depositor was indebted to it in a sum in excess of the amount claimed. The court below, found the facts to be as alleged by the defendant, and gave judgment accordingly. From that judgment, the plaintiff appeals to this court.
[1] The only question 'in issue is as to who was in fact the real depositor of the money for the recovery of which this action is brought. It is true that the money was deposited in the name of “Rosario Aidala”; but the evidence established that Giuseppe Aidala, representing himself to be Rosario Aidala, in fact made the deposit. It was also shown that, at the time of the deposit by Giuseppe Aidala, *620he signed the signature book at the bank, and that subsequently he personally drew checks upon that account. It was also shown that Giuseppe Aidala was indebted to the defendant to an amount in excess of the deposit claimed. Under these circumstances, we think the-court below properly gave judgment for the defendant.
The fact that Giuseppe Aidala deposited the money under the name of Rosario Aidala does not alter the situation. The defendant’s liability for the amount of the deposit made with it was to the real owner of the deposit, regardless of the name under which the deposit was made. The use of a name other than the true name of the depositor cannot be permitted to serve as a shield under which the depositor may prevent the bank from deducting from the amount of his deposit a debt which he owed to it. This is not a case where a deposit was made for the benefit of some person other than the depositor. In such a case a different situation would be presented, and a different rule of law would be applicable. Here the bank has offset the debt due to it by the depositor, who represented his true name to be that under which he made the deposit.
The evidence justified the conclusion that the present action was a fraudulent attempt on the part of Giuseppe Aidala to collect the full amount of his deposit from the bank, notwithstanding the fact that he was indebted to th'e bank to an amount in excess of that deposit.
[2] In an action for money had and received, it was competent for the defendant to show the true facts under which it had received the deposit. The facts as found by the court below upon ample evidence justified the refusal of the bank to pay.
It follows that the judgment appealed from should be affirmed, with costs.
Judgment affirmed, with costs.
PAGE, J., concurs.